Citation Nr: 0310851	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability

2.  Entitlement to service connection for disability of the 
ankles.

3.  Entitlement to service connection for disability of the 
knees.

4.  Entitlement to service connection for disability of the 
hands.

5.  Entitlement to service connection for disability of the 
wrists.

6.  Entitlement to service connection for defective hearing 
in the left ear.

7.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	To be clarified
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1966 to June 
1969. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
by the St. Petersburg, Florida, Regional Office (RO), which, 
in part, denied service connection for disabilities of the 
ankles, knees, cervical spine, hands, and wrists, and for 
defective hearing in the left ear and a psychiatric 
disability.  A hearing was held before a hearing officer at 
the RO in November 1993.

In May 1996, the Board, in part, remanded to the RO for 
additional development the issues of service connection for 
disabilities of the ankles, knees, cervical spine, hands, and 
wrists, and for defective hearing in the left ear and a 
psychiatric disability.  In May 2000, the Board, in part, 
denied service connection for disabilities of the ankles, 
knees, cervical spine, hands, and wrists, and for defective 
hearing in the left ear and a psychiatric disability, on the 
basis that these claims were not well grounded.  

Appellant subsequently appealed that May 2000 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  During the pendency of that appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)) became law.  By a subsequent Order, the Court 
granted the Secretary of the VA's unopposed Motion for 
Remand, vacated the May 2000 Board decision to the extent it 
denied said service connection appellate issues, and remanded 
the case for readjudication pursuant to that Act.  

In April 2002, the Board undertook additional development on 
said service connection appellate issues, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9 (2002)).  When the 
additional development was completed, the Board provided 
notice as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  However, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 38 
C.F.R. § 19.9(a)(2), the Board could consider additional 
evidence without having to either remand the case to the 
agency of original jurisdiction for initial consideration or 
obtain the appellant's waiver.  Due to procedural due process 
concerns as a result of the Federal Circuit's partial 
invalidation of the Board's development regulations, the 
Board will address said service connection appellate issues 
in the REMAND section below, except for the cervical spine 
disability service connection issue.  The Board will render a 
decision herein awarding service connection for a cervical 
spine disability, since allowance of that issue obviously 
will not be prejudicial to appellant.  

Additionally, there is a matter of representation 
clarification that will be undertaken in the remand section 
below.


FINDING OF FACT

It is at least as likely as not that appellant's cervical 
spine disability is related to service.


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's cervical 
spine disability was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for a cervical spine disability, the 
evidentiary record is obviously adequate.  

In deciding this service connection appellate issue, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant argues, in essence, that his cervical spine 
arthritis is related to military service.  It is asserted 
that this disability may have resulted from an in-service 
motor vehicle accident, where he sustained injuries when he 
allegedly went through the automobile's windshield.  Here, 
appellant is not competent to offer medical opinion as to the 
etiology of the claimed disability, since this requires 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991).

The appellant's service medical records do not include any 
complaints, findings, or diagnoses pertaining to a cervical 
spine disability.  Although he was hospitalized during May 6-
9, 1967 after a motor vehicular accident, a cervical spine 
disability was neither claimed nor clinically reported.  
While the service separation examination report did not 
contain any clinical findings, which suggests that such an 
examination was not actually conducted, a cervical spine 
disability was not claimed in an attendant medical 
questionnaire dated in May 1969.

The earliest post-service clinical evidence of a cervical 
spine disability was not until 1989, approximately two 
decades after service, when a C5-C6 defect, possibly 
osteophytes or disc herniation, was noted on private MRI 
scan.  Subsequent clinical records diagnosed cervical 
degenerative joint disease/spondylosis/disc bulging.  In a 
February 1993 Report of Accidental Injury form, prepared by 
appellant, he alleged multiple injuries in an in-service May 
1967 motor vehicular accident when his Volkswagen was struck 
by another vehicle.  Although he alleged that the impact was 
severe, causing him and a passenger to go through the 
windshield, a cervical spine injury was not specifically 
alleged (although injuries to the head and face were 
claimed).  Interestingly, the actual May 1967 hospitalization 
records reported that appellant's vehicle was struck on the 
right side, without any mention of him or any passenger 
striking the windshield.  An undated, Xeroxed copy of three 
photographs, received in November 1993, shows a damaged 
Volkswagen with the front windshield missing and damage to 
the right and front of the vehicle.  However, there is 
nothing in that Xeroxed copy to substantiate that that 
Volkswagen was the vehicle involved in the accident in 
question.  In the November 1993 RO hearing transcript, at 
T.5-6, appellant testified that he was "hanging out the 
windshield on the steering wheel"; that a passenger in the 
rear seat received "187 stitches in the upper part of her 
head"; and that she "went through the front windshield and 
the back window, on the whiplash side because we went end 
over end over this car, and then when we landed on the side, 
went through the side window."

In a May 1993 written statement, a private physician 
"W.G.M.", M.D., reported that appellant had been under his 
care since 1991.  A history was noted of an in-service 
accident with complaints of dizziness at service discharge 
and vertigo spells on cervical spine movements of 1990 onset.  
Dr. "W.G.M." opined that appellant "could have started 
having problems recently which could have related back to his 
twenty year old car accident."  However, Dr. "W.G.M."'s 
opinion did not specify what "recent problems" he was 
referring to.  In other words, that opinion cannot be 
reasonably construed as relating a cervical spine disability 
to the in-service motor vehicular accident in question.

On May 1999 VA orthopedic examination, the examiner stated 
that, after review of appellant's claims folder, it appeared 
that although appellant had an in-service motor vehicular 
accident in May 1967, "[t]here was no indication of a neck 
injury or complaints referable to his neck, at that time.  
His Report of Accident Injury dated 02/02/93, which the 
patient filled out, did not mention a neck injury at that 
time.  The patient and his wife state that he did have neck 
injuries."  The examiner concluded that "although the 
cervical spine degenerative changes might be attributable to 
the motor vehicle accident, I have difficulty documenting 
this based on a complete review of his C[laims] file."  
However, a medical opinion expressed in terms of "may" also 
implies "may or may not" and is speculative from an 
evidentiary standpoint.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

Pursuant to the Board's additional development, a March 2003 
VA orthopedic examination was conducted, in part, for medical 
opinion as to the etiology of any currently manifested 
cervical spine disorder.  On said examination, a history was 
provided of a 1967 in-service motor vehicle accident, where 
he sustained injuries when he went through the automobile's 
windshield.  It was noted that MRI studies of record had 
shown cervical degenerative disc disease and that recent x-
rays of the cervical spine had shown advanced degenerative 
joint disease from C3 through C7.  A substantial positive 
piece of evidence is the examiner's impression, to wit: that 
appellant "has definite cervical degenerative disc disease 
which is most likely secondary to the injury sustained in the 
motor vehicle accident which occurred in the service in 
1967."  

The Board assigns significant evidentiary weight to the 
recent VA medical opinion by an orthopedic surgeon.  As the 
Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  Also, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), held that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  

After weighing all of the evidence, it is the Board's 
conclusion that the positive evidence outweighs any negative 
evidence with respect to the cervical spine disorder service 
connection issue.  Based on this evidence, and with 
resolution of doubt in the appellant's favor, it appears that 
service connection for a cervical spine disability is 
warranted.  


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for a cervical spine disability is 
granted.


REMAND

Due to procedural due process concerns as a result of the 
Federal Circuit's decision which partially invalidated the 
Board's development regulations, the remaining service 
connection claims for disabilities of the ankles, knees, 
hands, and wrists, and for defective hearing in the left ear 
and a psychiatric disability require appropriate procedural 
development by the RO, including readjudication that 
considers any additional evidence obtained pursuant to the 
Board development regulations prior to said judicial 
invalidation.  

Pursuant to the April 2002 Board development request, 
additional service medical records/clinical records, military 
personnel/administrative records, and military and civilian 
police investigative reports pertaining to the reported May 
1967 motor vehicular accident in question, including 
treatment at the United States Army Hospital, 5th General 
Hospital, Bad Cannstatt, Germany, were sought from the 
National Personnel Records Center (NPRC).  Although in a 
February 2003 response, NPRC indicated that no additional 
such records were on file, NPRC also stated that it had not 
searched alternative sources.  The February 2003 response 
from NPRC did indicate that NPRC "need dates & the complete 
organization veteran was assigned to at that time."  It is 
unclear whether the requested information was actually 
provided NPRC in said development request.  The evidentiary 
record does include previous written requests by the RO for 
NPRC to search alternative sources, which NPRC apparently 
failed to accomplish.  Appellant has specifically alleged 
that the claimed disabilities are related to that motor 
vehicular accident, and any additional such records might 
prove relevant in deciding the etiology of these 
disabilities.  Thus, the Board will defer a decision on these 
service connection issues, pending additional search for such 
records, including alternative sources.  

Additionally, pursuant to the April 2002 Board development 
request, March 2003 VA orthopedic and audiologic examinations 
and an April 2003 VA psychiatric examination were conducted, 
to include medical opinions rendered as to the etiology of 
the claimed disabilities.  A March 2003 VA ear, nose, and 
throat (ENT) examination was also conducted.  However, none 
of the examiners rendered any medical opinions on the claimed 
disabilities of the ankles, knees, hands, and wrists, and for 
defective hearing in the left ear and a psychiatric 
disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, as to these remaining service 
connection appellate issues, it does not appear that the RO 
has expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Additionally, in a March 2003 written statement, appellant's 
last attorney of record informed the Board that he wanted to 
withdraw from representing appellant in this case.  In view 
of the need for this remand, the veteran will be offered an 
opportunity to select another representative.  Due to 
procedural due process concerns, this matter involving 
representation should also be clarified by the RO as part of 
the remand.

1.  The RO should contact appellant and 
request clarification in writing as to 
whether the appellant wants 
representation in this case by any other 
authorized agent/representative/attorney, 
or the appellant does not want 
representation in this case.  The RO 
should take any appropriate procedural 
action depending on the option appellant 
chooses concerning the question of 
representation.  His last attorney has 
requested revocation of a power of 
attorney, so presumably that individual 
would not be helpful in representation.  
The appellant is, herein, offered a 
chance for new representation, if he so 
desires.

2.  The RO should contact NPRC, or any 
other appropriate agency, and again 
request (a) any additional service 
medical records/clinical records, 
including, but not limited to, those from 
the United States Army Hospital, 5th 
General Hospital, Bad Cannstatt, Germany, 
related to the reported May 1967 motor 
vehicular accident in question, (b) 
military personnel/administrative 
records, and (c) any military and 
civilian police investigative reports 
filed with respect to that accident.  
Provide NPRC, or any other appropriate 
agency, with the appellant's name, 
service identification number, social 
security number, and military 
organization unit(s) he was assigned to 
at the time of the May 1967 motor 
vehicular accident in question.  Request 
NPRC, or any other appropriate agency, to 
state in writing whether it has searched 
all applicable secondary sources for 
documentation of these aforementioned 
additional service medical records, 
military personnel/administrative 
records, and military and civilian police 
investigative reports.  If NPRC has not 
searched alternative sources, the reason 
should be stated for the record.  If the 
reason is that NPRC is unable to search 
alternative sources without a completed 
"Form 13055," then request appellant to 
complete and submit this form.  In the 
event that NPRC has not searched 
alternative sources and appellant has 
submitted this form or it is possible to 
search without this form from appellant, 
then this should be done, and the 
measures undertaken should be 
specifically recorded.  Any such records 
should be obtained and associated with 
the claims folder.  If no such records 
can be found, or if they have been 
destroyed, such documentation should be 
associated with the claims folder.

3.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility(ies) for 
appellant to be afforded the following 
examinations:  

A.  An orthopedic examination.  All 
indicated tests and studies should be 
performed.  The orthopedist and, if x-
rays are performed, the radiologist 
should review the entire claims folder 
and determine whether any disabilities of 
the ankles, knees, hands, and wrists are 
currently manifested, and if so, the 
nature and etiology thereof.  The 
examiner should render an opinion, with 
degree of probability expressed in terms 
of is it as likely as not, as to the 
following questions:  Is a chronic 
disability of either ankle, either knee, 
or either hand or wrist presently 
manifested, and if so, what is its 
approximate date of onset?  The examiner 
should comment on the findings of the 
service medical records resulted in 
chronic residuals thereof versus an acute 
and transitory disorders.  

In the event the orthopedic surgeon who 
conducted the March 2003 VA orthopedic 
examination of record is available, she 
may render the requested medical opinion 
based on the existing evidentiary record 
without conducting another orthopedic 
examination, unless another examination 
is deemed necessary.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

B.  Audiologic and ENT examinations.  The 
audiologist and otolaryngologist should 
review the entire claims folder and 
render an opinion(s), with degree of 
probability expressed in terms of is it 
as likely as not, as to the approximate 
date of onset of any defective hearing in 
the left ear.  The examiners should 
comment on the significance, if any, of 
the service medical records, and post 
service, including private findings. 

In the event the audiologist and 
otolaryngologist who conducted the March 
2003 VA audiologic and ENT examinations 
of record are available, they may render 
the requested medical opinion(s) based on 
the existing evidentiary record without 
conducting another audiologic or ENT 
examination, unless another examination 
is deemed necessary.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report(s).  

C.  A psychiatric examination.  The 
examiner should review the entire claims 
folder and express an opinion, including 
degree of probability in terms of is it 
as likely as not, regarding whether any 
chronic, acquired psychiatric disorder is 
currently manifested, and if so, is it 
etiologically related to appellant's 
military service.

In the event the psychiatrist who 
conducted the April 2003 VA psychiatric 
examination of record is available, she 
may render the requested medical opinion 
based on the existing evidentiary record 
without conducting another psychiatric 
examination, unless another examination 
is deemed necessary.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

4.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

5.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for the claimed 
disabilities under appropriate statutory 
and regulatory provisions.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



